Citation Nr: 0631590	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-20 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for a right wrist 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1987, and from March 1991 to June 1991, with 
several additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claims for service connection for a low back 
disability and for a compensable rating for a right wrist 
disability.  By an April 2006 rating decision, the RO 
increased the disability rating for the veteran's right 
wrist disability to 10 percent, effective August 2, 2002.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a 
decision on the claim.  

The veteran's service records show that he completed Jump 
School in August 1992 and that he completed numerous 
parachute jumps as a part of his duties while on active duty 
for training.  Private medical records dated in January 1994 
reflect that he sustained injuries to his back and head as a 
result of a parachute jump that month.  The Board finds that 
because records dated during the veteran's period of active 
duty for training document trauma as a result of a parachute 
jump, and the veteran is currently receiving VA and private 
treatment for his low back, an examination and etiological 
opinion are necessary in order to fairly decide the merits 
of his claim for service connection for a low back 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The Board also finds that a remand for an examination and 
etiological opinion is in order with respect to the claim 
for an increased rating for the right wrist disability.  On 
VA examination in April 2006, the veteran was diagnosed with 
parasthesias of the first finger and numbness of the fifth 
finger.  Thus, it appears that he has some neurological 
impairment associated with his right hand.  The extent of 
the impairment, however, is not clear, nor is the etiology 
of the impairment.  Because the neurological impairment may 
have a bearing on the veteran's claim for an increased 
rating for his right wrist disability, the Board finds that 
a remand for an examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
his low back disability.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies must also be 
conducted.  Based upon the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether it is as likely 
as not (50 percent or greater 
probability) that any current 
disability of the low back is 
etiologically related to the veteran's 
active military service, including 
parachute jumps completed while on 
active duty and active duty for 
training.

2.  Schedule the veteran for a 
neurological examination for the 
purpose of ascertaining the nature and 
etiology of any neurological impairment 
associated with the right hand and 
wrist.  The examiner should determine 
whether there is any current 
neurological impairment, which nerves 
are involved, and the extent of damage.  
The examiner should specifically opine 
as to the etiology of the nerve damage, 
i.e., whether it is associated with the 
residuals of the fracture of the right 
wrist, or whether it is etiologically 
related to another disability, such as 
of the cervical spine.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for service connection for a low 
back disability and for an increased 
rating for a right wrist disability.  
If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matters remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


